

Exhibit 10.49


TSR PERFORMANCE GOAL


GILEAD SCIENCES, INC.
PERFORMANCE SHARE AWARD AGREEMENT


RECITALS


A.    The Corporation has implemented the Plan for the purpose of providing
incentives to attract, retain and motivate eligible Employees, Directors and
Consultants to continue their service relationship with the Corporation.
B.    Participant is to render valuable services to the Corporation (or a
Related Entity), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation's
issuance of shares of Common Stock to Participant thereunder.
C.    All capitalized terms in this Agreement shall have the meaning assigned to
them herein or in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
1.Grant of Performance Shares. The Corporation hereby awards to Participant, as
of the Award Date indicated below, an award (the “Award”) of Performance Shares
under the Corporation's 2004 Equity Incentive Plan, as amended (the “Plan”).
Each Performance Share which vests pursuant to the terms of this Agreement shall
provide Participant with the right to receive one or more shares of Common Stock
on the designated issuance date for those shares. The number of Performance
Shares subject to this Award, the applicable performance-vesting and
service-vesting requirements for those Performance Shares, the date or dates on
which the shares of Common Stock that vest hereunder shall become issuable and
the remaining terms and conditions governing the Award, including the applicable
vesting acceleration provisions, shall be as set forth in this Agreement.
AWARD SUMMARY
Participant
[FIRST NAME MIDDLE NAME LAST NAME]
Award Date:
[GRANT DATE]
Designated Number of Performance Shares:
The actual number of shares of Common Stock that may become issuable pursuant to
the Performance Shares awarded under this Agreement shall be determined in
accordance with the applicable performance-vesting and service-vesting
provisions of this Agreement. For purposes of the applicable calculations to be
made under those vesting provisions, the total designated number of Performance
Shares to be utilized is [SHARES] shares (the “Performance Shares”).




1

--------------------------------------------------------------------------------



Vesting Schedule:
Vesting Requirements. The Performance Shares shall be subject to the
performance-vesting requirements set forth in attached Schedule I and the
service-vesting requirements set forth in Paragraph 3 of this Agreement.
Change in Control Vesting. The Performance Shares and the underlying shares of
Common Stock may also vest on an accelerated basis in accordance with the
applicable provisions of Paragraph 5 of this Agreement should a Change in
Control occur after the start but prior to the completion of the Performance
Period applicable to the Performance Shares.
Issuance Date:
The shares of Common Stock which actually vest and become issuable pursuant to
the Performance Shares subject to this Award shall be issued in accordance with
the provisions of this Agreement applicable to the particular circumstances
under which such vesting occurs.

2.Limited Transferability. Prior to the actual issuance of the shares of Common
Stock which vest hereunder, Participant may not transfer any interest in the
Performance Shares subject to this Award or the underlying shares of Common
Stock or pledge or otherwise hedge the sale of those Performance Shares or
underlying shares, including (without limitation) any short sale or any
acquisition or disposition of any put or call option or other instrument tied to
the value of the underlying shares of Common Stock. However, any shares of
Common Stock which vest hereunder but otherwise remain unissued at the time of
Participant's death may be transferred pursuant to the provisions of
Participant's will or the laws of inheritance or to Participant's designated
beneficiary or beneficiaries of this Award. Participant may also direct the
Corporation to record the ownership of any shares of Common Stock which in fact
vest and become issuable hereunder in the name of a revocable living trust
established for the exclusive benefit of Participant or Participant and his or
her spouse. Participant may make such a beneficiary designation or ownership
directive at any time by completing the Corporation's Universal Beneficiary
Designation form and filing the completed form with the Plan Administrator or
its designee.
3.Continuous Service Vesting Requirement. The number of shares of Common Stock
in which Participant may actually vest on the basis of the number of
Performance-Qualified Shares certified by the Administrator in accordance with
the performance-vesting provisions of attached Schedule I shall be tied to his
or her completion of the following Continuous Service vesting requirements:
(a)If Participant remains in Continuous Service through the date following the
completion of the Performance Period on which the Administrator certifies the
attained level of the TSR Performance Goal for such Performance Period,
Participant shall vest in the maximum number of Performance-Qualified Shares
based on the actual level at which the TSR Performance Goal is attained and
certified for the Performance Period.
(b)If Participant's Continuous Service terminates prior to the completion of the
Performance Period (or after the completion of the Performance Period but before
the date the Administrator certifies the attained level of the TSR Performance
Goal) by reason of death or Permanent Disability, then Participant shall,
following the completion of the Performance Period, vest in that number of
shares of Common Stock (if any) determined by multiplying the maximum number of
Performance-Qualified Shares in which Participant could vest, based on the
actual level at which the TSR Performance Goal is attained and certified for the
Performance Period, by a fraction, the numerator of which is the number of
months of Continuous Service actually completed by Participant in the
Performance Period (rounded to the closest whole month), and the denominator of
which is the number of months (rounded to the closest whole number) constituting
the entire Performance Period.

2

--------------------------------------------------------------------------------



(c)If Participant's Continuous Service terminates by reason of his or her
Retirement at any time after the completion of the first twelve (12) months of
the Performance Period but prior to the completion of the entire Performance
Period (or after the completion of the Performance Period but before the date
the Administrator certifies the attained level of the TSR Performance Goal for
the Performance Period), then Participant shall, following the completion of the
Performance Period, vest in that number of shares of Common Stock (if any)
determined by multiplying the maximum number of Performance-Qualified Shares in
which Participant could vest, based on the actual level at which the TSR
Performance Goal is attained and certified for the Performance Period, by a
fraction, the numerator of which is the number of months of Continuous Service
actually completed by Participant in such Performance Period prior to his or her
Retirement (rounded to the closest whole month), and the denominator of which is
the number of months (rounded to the closest whole number) constituting the
entire Performance Period.
(d)If (i) Participant's Continuous Service terminates by reason of an
involuntary termination other than for Cause, or his or her resignation due to
Constructive Termination, at any time after the completion of the Performance
Period but before the date the Administrator certifies the attained level of the
TSR Performance Goal for that Performance Period and (ii) such termination of
Continuous Service also occurs during a period while there is in effect a
definitive executed agreement for the Change in Control transaction, then
Participant shall vest in the maximum number of Performance-Qualified Shares in
which Participant could vest, based on the actual level at which the TSR
Performance Goal is attained and certified for the Performance Period, had
Participant remained in Continuous Service through such certification date.
(e)If Participant's Continuous Service ceases for any other reason (including,
without limitation, any deemed cessation of Continuous Service under Paragraph
9) prior to the completion of the Performance Period or prior to the date on
which the Administrator certifies the attained level of the TSR Performance Goal
for the Performance Period, then Participant shall not vest in any of the
Performance-Qualified Shares, and all of Participant's right, title and interest
to the shares of Common Stock subject to this Award shall immediately terminate;
provided, however, that should a Change in Control occur prior to the completion
of the Performance Period, then the provisions of Paragraph 5 shall govern the
vesting of the Performance Shares subject to this Award.
4.Stockholder Rights and Dividend Equivalents
(a)The holder of this Award shall not have any stockholder rights, including
voting, dividend or liquidation rights, with respect to the shares of Common
Stock subject to the Award until Participant becomes the record holder of those
shares upon their actual issuance following the Corporation's collection of the
applicable Withholding Taxes. Notwithstanding the foregoing, should any dividend
or other distribution, whether regular or extraordinary and whether payable in
cash, securities (other than Common Stock) or other property, be declared and
paid on the outstanding Common Stock while one or more Performance Shares remain
subject to this Award (i.e., the underlying shares of Common Stock are not
otherwise issued and outstanding for purposes of entitlement to the dividend or
distribution), then a special book account shall be established for Participant
and credited with a phantom dividend equivalent to the actual dividend or
distribution that would have been paid on the maximum number of shares of Common
Stock that can qualify as Performance-Qualified Shares under this Award, had
that number of shares been issued and outstanding and entitled to that dividend
or distribution. As one or more shares of Common Stock subsequently vest
hereunder upon the satisfaction of the applicable vesting requirements for those
shares, the phantom dividend equivalents credited to those particular shares in
the book account shall vest, and those vested dividend equivalents shall be
distributed to Participant (in the same form the actual dividend or distribution
was paid to the holders of the Common Stock entitled to that dividend or
distribution or in such other form as the Administrator deems appropriate under
the circumstances) concurrently with the issuance of those vested shares.
However, such distribution shall be subject to the Corporation's collection of
the

3

--------------------------------------------------------------------------------



Withholding Taxes applicable to that distribution. To the extent any phantom
dividend equivalents are to be distributed in shares of Common Stock, the
following conversion process will be in effect.  For each such dividend or
distribution that is to be converted into shares of Common Stock, the aggregate
dollar value of the cash, securities or other property that would have been paid
as an actual dividend or distribution on the shares of Common Stock subject to
this Award had they been actually issued and outstanding shares at the time of
such dividend or distribution will be divided by the Fair Market Value per share
of Common Stock measured as of the date on which such dividend or distribution
was paid on the outstanding Common Stock, with any fractional share of Common
Stock rounded down to the next whole share of Common Stock.  The Administrator
shall have the sole discretion to determine the dollar value of any such
dividend or distribution paid other than in the form of cash, and its
determination shall be controlling.  
(b)To the extent the maximum number of shares of Common Stock that can qualify
as Performance-Qualified Shares under this Award is not in fact earned by reason
of the level at which the Performance Goal is actually attained, then the
phantom dividend equivalents credited to those unearned shares shall be
cancelled, and Participant shall cease to have any right or entitlement to
receive any distributions or other amounts with respect to those cancelled
dividend equivalents.
(c)Should Participant cease Continuous Service without vesting in one or more of
the shares of Common Stock subject to this Award (including any shares which do
not otherwise vest at that time after taking into account any applicable vesting
acceleration provisions set forth in this Agreement), then the phantom dividend
equivalents credited to those unvested shares shall be cancelled, and
Participant shall thereupon cease to have any further right or entitlement to
those cancelled amounts.
5.Change in Control. The following provisions shall apply only to the extent a
Change in Control is consummated prior to the completion of the Performance
Period and shall have no force or effect if the effective date of the Change in
Control occurs after the completion date of the Performance Period:
(a)Should (i) the Change in Control occur within the first twelve (12) months of
the Performance Period and (ii) Participant remain in Continuous Service through
the effective date of that Change in Control, then Participant shall immediately
vest in that number of shares of Common Stock equal to the designated number of
Performance Shares subject to this Award, without any measurement of Performance
Goal attainment to date.
(b)Should (i) the Change in Control occur at any time on or after the completion
of the first twelve (12) months of the Performance Period but prior to the
completion of the entire Performance Period and (ii) Participant remain in
Continuous Service through the effective date of that Change in Control, then
Participant shall immediately vest in that number of shares of Common Stock
equal to the greater of (i) the designated number of Performance Shares subject
to this Award or (ii) the number of Performance-Qualified Shares determined by
multiplying (A) the designated number of Performance Shares subject to this
Award by (B) the applicable percentage (determined in accordance with the payout
slope set forth in attached Schedule I) for the level at which the TSR
Performance Goal is attained over an abbreviated Performance Period ending with
the close of the Corporation's fiscal quarter coincident with or immediately
preceding the effective date of the Change in Control.
(c)The foregoing provisions of this Paragraph 5 shall also apply should
Participant's Continuous Service terminate, by reason of an involuntary
termination other than for Cause or his or her resignation due to Constructive
Termination, at any time during the period beginning with the execution date of
the definitive agreement for the Change in Control transaction and ending with
the earlier of (i) the effective date of that Change in Control or (ii) the
termination of the definitive agreement without

4

--------------------------------------------------------------------------------



the consummation of the Change in Control; provided, however, that in no event
shall Participant become entitled to any shares of Common Stock pursuant to this
Paragraph 5 if the Change in Control is not in fact consummated.
(d)Should Participant cease Continuous Service during the Performance Period by
reason of death or Permanent Disability and a Change in Control subsequently
occur prior to the completion of that Performance Period, then Participant
shall, at the time of such Change in Control, vest in a pro-rated number of
shares of Common Stock calculated by multiplying (i) the number of Performance
Shares or Performance-Qualified Shares determined in accordance with the
applicable provisions of subparagraphs (a) and (b) of this Paragraph 5 by (ii) a
fraction, the numerator of which is the number of months of Continuous Service
actually completed by Participant in the Performance Period (rounded to the
closest whole month), and the denominator of which is the number of months
(rounded to the closest whole number) comprising the portion of such Performance
Period ending with the earlier of (i) the effective date of the Change in
Control or (ii) the last day of the abbreviated Performance Period (if any)
taken into account under clause (ii) of Paragraph 5(b).
(e)Should Participant cease Continuous Service by reason of his or her
Retirement at any time after the completion of the first twelve (12) months of
the Performance Period but prior to the completion of the entire Performance
Period and a Change in Control subsequently occur prior to the completion of
that Performance Period, then Participant shall, at the time of such Change in
Control, vest in a pro-rated number of shares of Common Stock calculated by
multiplying (i) the number of Performance Shares or Performance-Qualified Shares
determined in accordance with the provisions of subparagraph (b) of this
Paragraph 5 by (ii) a fraction, the numerator of which is the number of months
of Continuous Service actually completed by Participant in such Performance
Period prior to his or her Retirement (rounded to the closest whole month), and
the denominator of which is the number of months (rounded to the closest whole
number) comprising the portion of such Performance Period ending with the
earlier of (i) the effective date of the Change in Control or (ii) the last day
of the abbreviated Performance Period (if any) taken into account under clause
(ii) of Paragraph 5(b).
(f)The number of shares of Common Stock in which Participant vests on the basis
of the Performance Shares or Performance-Qualified Shares determined in
accordance with the foregoing provisions of this Paragraph 5 shall be converted
into the right to receive for each such share the same consideration per share
of Common Stock payable to the other stockholders of the Corporation in
consummation of the Change in Control, and such consideration shall be
distributed to Participant on the tenth (10th) business day following the
effective date of that Change in Control, unless a later issuance date is in
effect for those shares pursuant to any deferral election made by Participant
pursuant to Paragraph 8. Each issuance or distribution made under this Paragraph
5(f) shall be subject to the Corporation's collection of the applicable
Withholding Taxes.
(g)Except for the actual number of shares of Common Stock in which Participant
vests in accordance with this Paragraph 5, Participant shall cease to have any
further right or entitlement to any additional shares of Common Stock under this
Agreement following the effective date of the Change in Control.
(h)This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
6.Adjustment in Shares. Should any change be made to the Common Stock by reason
of any stock split, stock dividend, recapitalization, combination of shares,
exchange of shares, spin-off

5

--------------------------------------------------------------------------------



transaction, extraordinary dividend or distribution or other change affecting
the outstanding Common Stock as a class without the Corporation's receipt of
consideration, or should the value of the outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, or should there occur any merger, consolidation or
other reorganization, then equitable adjustments shall be made by the
Administrator to the total number and/or class of securities issuable pursuant
to this Award in order to reflect such change. In making such equitable
adjustments, the Administrator shall take into account any amounts credited to
Participant's book account under Paragraph 3(a) in connection with the
transaction, and the determination of the Administrator shall be final, binding
and conclusive. In the event of any Change in Control transaction, the
provisions of Paragraph 5 shall be controlling.
7.Issuance or Distribution of Vested Shares or Other Amounts.
(a)Except as otherwise provided in Paragraph 5 or Paragraph 8, the shares of
Common Stock in which Participant vests pursuant to the performance-vesting
provisions of attached Schedule I and the Continuous Service vesting provisions
of this Agreement shall be issued in accordance with the following provision:
-    The issuance of such shares of Common Stock shall be effected during the
period beginning on the first business day of February of the calendar year in
which the Performance Period ends and ending no later than March 15 of that
calendar year.
(b)The Corporation shall, on the applicable issuance date, issue to or on behalf
of Participant a certificate in electronic form for the shares of Common Stock
in which Participant vests pursuant to the performance-vesting provisions of
attached Schedule I and the Continuous Service vesting provisions of this
Agreement shall concurrently distribute to Participant any phantom dividend
equivalents with respect to those shares. In lieu of such electronic delivery of
the shares, Participant may request actual stock certificates for those shares.
(c)Except as otherwise provided in Paragraph 5, no shares of Common Stock shall
be issued prior to the completion of the Performance Period. No fractional
shares of Common Stock shall be issued pursuant to this Award, and any
fractional share resulting from any calculation made in accordance with the
terms of this Agreement shall be rounded down to the next whole share.
(d)Regardless of any action the Corporation and/or the Employer take with
respect to any or all Withholding Taxes related to Participant's participation
in the Plan and legally applicable to Participant, Participant acknowledges that
the ultimate liability for all Withholding Taxes is and remains Participant's
responsibility and may exceed the amount actually withheld by the Corporation or
the Employer. Participant further acknowledges that the Corporation and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Withholding Taxes in connection with any aspect of the Award, including the
grant, vesting or settlement of the Award, the issuance of shares of Common
Stock or other property in settlement of the Award, the subsequent sale of the
shares of Common Stock acquired pursuant to such issuance and the receipt of any
dividends and/or phantom dividend equivalents and (ii) do not commit to, and are
under no obligation to, structure the terms of the grant or any aspect of the
Award to reduce or eliminate Participant's liability for Withholding Taxes or
achieve any particular tax result. Further, if Participant has become subject to
Withholding Taxes in more than one jurisdiction between the Award Date and the
date of any relevant taxable or tax withholding event (as applicable),
Participant acknowledges that the Corporation and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Withholding
Taxes in more than one jurisdiction.

6

--------------------------------------------------------------------------------



(e)The Corporation shall collect, and Participant hereby authorizes the
Corporation to collect, the Withholding Taxes with respect to the shares of
Common Stock issued under this Agreement (including shares of Common Stock
issued in settlement of phantom dividend equivalents) through an automatic share
withholding procedure pursuant to which the Corporation will withhold,
immediately as the shares of Common Stock are issued under the Award, a portion
of those shares with a Fair Market Value (measured as of the issuance date)
equal to the amount of such Withholding Taxes (the “Share Withholding Method”).
Notwithstanding the foregoing, the Share Withholding Method shall not be
utilized if (i) such method is not permissible or advisable under local law or
(ii) the Corporation otherwise decides no longer to utilize such method and
provides Participant with notice to such effect.
(f)If the Share Withholding Method is to be utilized for the collection of
Withholding Taxes, then the Corporation shall withhold the number of otherwise
issuable shares of Common Stock necessary to satisfy the applicable Withholding
Taxes based on the applicable minimum statutory rate or other applicable
withholding rate. If the obligation for Withholding Taxes is satisfied by using
the Share Withholding Method, then Participant will, for tax purposes, be deemed
to have been issued the full number of shares of Common Stock subject to the
vested Award, notwithstanding that a number of shares of Common Stock are
withheld solely for the purpose of paying the applicable Withholding Taxes.
(g)The Corporation shall have sole discretion to determine whether or not the
Share Withholding Method shall be utilized for the collection of the applicable
Withholding Taxes. Participant shall be notified (in writing or through the
Corporation's electronic mail system) in the event the Corporation no longer
intends to utilize the Share Withholding Method. Should any shares of Common
Stock become issuable under the Award (including shares of Common Stock issued
in settlement of phantom dividend equivalents) at a time when the Share
Withholding Method is not being utilized by the Corporation, then the
Withholding Taxes shall be collected from Participant through a sale-to-cover
transaction authorized by Participant, pursuant to which an immediate
open-market sale of a portion of the shares of Common Stock issued to
Participant will be effected, for and on behalf of Participant, by the
Corporation's designated broker to cover the Withholding Tax liability estimated
by the Corporation to be applicable to such issuance. Participant shall,
promptly upon request from the Corporation, execute (whether manually or through
electronic acceptance) an appropriate sales authorization (in form and substance
reasonably satisfactory to the Corporation) that authorizes and directs the
broker to effect such open-market, sale-to-cover transactions and remit the sale
proceeds, net of brokerage fees and other applicable charges, to the Corporation
in satisfaction of the applicable Withholding Taxes. However, no sale-to-cover
transaction shall be effected unless (i) such a sale is at the time permissible
under the Corporation's insider trading policies governing the sale of Common
Stock and (ii) the transaction is not otherwise deemed to constitute a
prohibited loan under Section 402 of the Sarbanes-Oxley Act of 2002.
(h)If the Corporation determines that such sale-to-cover transaction is not
permissible or advisable at the time or if Participant otherwise fails to effect
a timely sales authorization as required by this Agreement, then the Corporation
may, in its sole discretion, elect either to defer the issuance of the shares of
Common Stock until such sale-to-cover transaction can be effected in accordance
with Participant's executed sale directive or to collect the applicable
Withholding Taxes through a wire transfer of funds from Participant to the
Corporation in the amount of such Withholding Taxes or by withholding such
amount from other wages payable to Participant. In no event shall any shares of
Common Stock be issued in the absence of an arrangement reasonably satisfactory
to the Corporation for the satisfaction of the applicable Withholding Taxes, and
any such arrangement must be in compliance with any applicable requirements of
Code Section 409A.
(i)The Corporation shall collect the Withholding Taxes with respect to the
phantom dividend equivalents distributed in a form other than shares of Common
Stock by withholding a

7

--------------------------------------------------------------------------------



portion of that distribution equal to the amount of the applicable Withholding
Taxes, with the cash portion of the distribution to be the first portion so
withheld, or through such other tax withholding arrangement as the Corporation
deems appropriate
(j)Notwithstanding the foregoing provisions of Paragraphs 7(d) through 7(h), the
employee portion of the federal, state and local employment taxes required to be
withheld by the Corporation in connection with the vesting of the shares of
Common Stock or any other amounts hereunder (the “Employment Taxes”) shall in
all events be collected from Participant no later than the last business day of
the calendar year in which those shares or other amounts vest hereunder.
Accordingly, to the extent the applicable issuance date for one or more vested
shares of Common Stock or the distribution date for such other amounts is to
occur in a year subsequent to the calendar year in which those shares or other
amounts vest, Participant shall, on or before the last business day of the
calendar year in which such shares or other amounts vest, deliver to the
Corporation a check payable to its order (or a wire transfer of funds to the
Corporation) in the dollar amount equal to the Employment Taxes required to be
withheld with respect to those shares or other amounts. The provisions of this
Paragraph 7(j) shall be applicable only to the extent necessary to comply with
the applicable tax withholding requirements of Code Section 3121(v).
(k)Except as otherwise provided in Paragraph 5 or this Paragraph 7, the
settlement of all Performance Shares or Performance-Qualified Shares which vest
under the Award shall be made solely in shares of Common Stock.
8.Special Deferral Election. Provided Participant is a U.S. tax resident and
subject to Participant's satisfaction of any applicable Withholding Tax
obligations under Paragraph 7 and any other eligibility requirements established
by the Administrator for a deferral election hereunder, Participant may elect to
defer the issuance date of any shares of Common Stock which may become issuable
to Participant pursuant to the terms of this Agreement, by submitting to the
Corporation on a timely basis a deferral election in the form provided for such
purpose. Such deferral election must be submitted to the Corporation prior to
the last six (6) months of the Performance Period (including any abbreviated
Performance Period) applicable to the shares for which the deferral election is
made, and any deferral election submitted within that six (6)-month period or
after the performance-based compensation subject to that election has become
ascertainable shall have no force and effect. The deferral election must specify
one or more deferred issuance dates or events that qualify as permissible
distribution events under Code Section 409A and the Treasury Regulations
thereunder. In submitting such deferral election, Participant must represent
that he or she understands the effect of such deferral under relevant federal,
state and local income and employment tax laws, including (without limitation)
the fact that Social Security, Medicare and other taxes may be due upon the
vesting of the shares of Common Stock notwithstanding the deferral election. In
no event may such a deferral election be made after Participant's cessation of
Continuous Service, and no deferral election shall have any force or effect
unless such election complies with all applicable requirements of Code Section
409A and the Treasury Regulations thereunder.
9.Leaves of Absence. For purposes of applying the various Continuous Service
vesting provisions of this Agreement, Participant shall be deemed to cease
Continuous Service on the commencement date of any leave of absence and not to
remain in Continuous Service status during the period of that leave, except to
the extent otherwise required under employment laws in the jurisdiction where
Participant is employed or pursuant to the following policy:
-    Participant shall be deemed to remain in Continuous Service status during
(i) the first three (3) months of an approved personal leave of absence or (ii)
the first seven (7) months of any bona fide leave of absence (other than an
approved personal leave)

8

--------------------------------------------------------------------------------



and shall be deemed to cease Continuous Service upon the expiration of the
applicable three (3)-month or seven (7)-month period.
-    In no event, however, shall Participant be deemed, for vesting purposes
hereunder, to remain in Continuous Service beyond the earlier of (i) the
expiration date of that leave of absence, unless Participant returns to active
Continuous Service or Employee status on or before that date, or (ii) the date
Participant's Continuous Service or Employee status actually terminates by
reason of his or her voluntary or involuntary termination or by reason of his or
her death or disability.
10.Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and
Participant with all Applicable Laws relating thereto.
11.Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the most current address then indicated for Participant on the Corporation's
employee records or shall be delivered electronically to Participant through the
Corporation's electronic mail system or through an on-line brokerage firm
authorized by the Corporation to effect sales of the Common Stock issued
hereunder. All notices shall be deemed effective upon personal delivery or
delivery through the Corporation's electronic mail system or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
12.Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant's assigns, the legal representatives, heirs and legatees of
Participant's estate and any beneficiaries of the Award designated by
Participant.
13.Code Section 409A     
(a)It is the intention of the parties that the provisions of this Agreement
shall, to the maximum extent permissible, comply with the requirements of the
short-term deferral exception to Section 409A of the Code and Treasury
Regulations Section 1.409A-1(b)(4) with respect to one or more shares of Common
Stock underlying this Award. Accordingly, to the extent there is any ambiguity
as to whether one or more provisions of this Agreement would otherwise
contravene the requirements or limitations of Code Section 409A applicable to
such short-term deferral exception, then those provisions, as they apply to such
shares of Common Stock, shall be interpreted and applied in a manner that does
not result in a violation of the requirements or limitations of Code Section
409A and the Treasury Regulations thereunder that apply to such exception.
(b)However, to the extent this Agreement should be deemed to create a deferred
compensation arrangement subject to the requirements of Code Section 409A with
respect to one or more shares of Common Stock underlying this Award, whether by
reason of any deferral election made pursuant to Paragraph 8 above or the
pro-rata service-vesting provisions of this Agreement, then the following
provisions shall apply with respect to those shares, notwithstanding anything to
the contrary set forth herein:
-    None of those shares of Common Stock or other amounts which become issuable
or distributable with respect to those shares by reason of Participant's
cessation of Continuous Service shall actually be issued or distributed to
Participant until the date of

9

--------------------------------------------------------------------------------



Participant's Separation from Service or as soon thereafter as administratively
practicable, but in no event later than the later of (i) the close of the
calendar year in which such Separation from Service occurs or (ii) the fifteenth
day of the third calendar month following the date of such Separation from
Service.
-    None of those shares of Common Stock or other amounts which become issuable
or distributable with respect to those shares by reason of Participant's
cessation of Continuous Service shall actually be issued or distributed to
Participant prior to the earlier of (i) the first day of the seventh (7th) month
following the date of Participant's Separation from Service or (ii) the date of
Participant's death, if Participant is deemed at the time of such Separation
from Service to be a specified employee under Section 1.409A-1(i) of the
Treasury Regulations issued under Code Section 409A, as determined by the
Administrator in accordance with consistent and uniform standards applied to all
other Code Section 409A arrangements of the Corporation, and such delayed
commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A(a)(2). The deferred shares of Common Stock or other
distributable amount shall be issued or distributed in a lump sum on the first
day of the seventh (7th) month following the date of Participant's Separation
from Service or, if earlier, the first day of the month immediately following
the date the Corporation receives proof of Participant's death.
-    No amounts that vest and become payable under Paragraph 5 of this Agreement
with respect to those shares of Common Stock by reason of a Change in Control
shall be distributed to Participant at the time of such Change in Control,
unless that transaction also constitutes a Qualifying Change in Control. In the
absence of such a Qualifying Change in Control, the distribution shall not be
made until the date on which the shares of Common Stock to which those amounts
pertain would have become issuable in accordance with the provisions of
Paragraph 7(a) of this Agreement.
-    If Participant has made a deferral election under Paragraph 8 of this
Agreement with respect to any shares of Common Stock underlying this Award, no
amounts that vest and become payable under Paragraph 5 with respect to those
shares by reason of a Change in Control shall be distributed to Participant at
the time of that Change in Control unless (i) the transaction also constitutes a
Qualifying Change in Control and (ii) such deferral election provides for a
distribution upon such an event. In the absence of such a Qualifying Change in
Control or distribution election tied thereto, the distribution shall not be
made until the date on which the shares of Common Stock to which those amounts
pertain would have become issuable in accordance with Participant's deferral
election under Paragraph 8 of this Agreement.
14.Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. In the event of any conflict between the provisions of
this Agreement and the terms of the Plan, the terms of the Plan shall be
controlling. All decisions of the Administrator with respect to any question or
issue arising under the Plan or this Agreement shall be conclusive and binding
on all persons having an interest in the Award.
15.Governing Law/Venue. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State's conflict-of-laws rules. For purposes of any action, lawsuit or
other proceedings brought to enforce this Agreement or otherwise relating to or
arising from this Agreement, the parties hereby submit to and consent to the
sole and exclusive jurisdiction of the courts of San Mateo County, California,
or the federal courts for the United

10

--------------------------------------------------------------------------------



States for the Northern District of California, and no other courts, where this
grant is made and/or to be performed.
16.Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon Participant any right to remain in Continuous Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Related Entity employing or retaining Participant) or
of Participant, which rights are hereby expressly reserved by each, to terminate
Participant's Continuous Service at any time for any reason, with or without
Cause.
17.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
18.Waiver. Participant acknowledges that a waiver by the Corporation of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach of this
Agreement.
19.Electronic Delivery and Acceptance. The Corporation may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Corporation or a third party designated by the Corporation.
20.Plan Prospectus. The official prospectus for the Plan is available on the
Corporation's intranet at: http://gnet/ HR/stocks_new.asp. Participant may also
obtain a printed copy of the prospectus by contacting Stock Plan Services at
stockplanservices@gilead.com.
21.Participant Acceptance. Participant must accept the terms and conditions of
this Agreement either electronically through the electronic acceptance procedure
established by the Corporation or through a written acceptance delivered to the
Corporation in a form satisfactory to the Corporation. In no event shall any
shares of Common Stock be issued (or other securities or property distributed)
under this Agreement in the absence of such acceptance.

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Gilead Sciences, Inc. has caused this Agreement to be
executed on its behalf by its duly-authorized officer on the day and year first
indicated above.
GILEAD SCIENCES, INC.
 
 
By:
 
Title:
 






12

--------------------------------------------------------------------------------





APPENDIX A
DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.Administrator shall mean the Compensation Committee of the Board acting in its
capacity as administrator of the Plan.
B.Agreement shall mean this Performance Share Award Agreement.
C.Applicable Laws shall mean the legal requirements related to the Plan and the
Award under applicable provisions of the federal securities laws, state
corporate and securities laws, the Code, the rules of any applicable Stock
Exchange on which the Common Stock is listed for trading, and the rules of any
non-U.S. jurisdiction applicable to Awards granted to residents therein.
D.Award shall mean the award of Performance Shares made to Participant pursuant
to the terms of this Agreement.
E.Award Date shall mean the date the Performance Shares are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
F.Board shall mean the Corporation's Board of Directors.
G.Cause shall have the meaning assigned to such term in Section 11(c) of the
Plan.
H.Change in Control shall mean a change in ownership or control of the
Corporation effected through the consummation of any of the following
transactions:
(i)a merger, consolidation or other reorganization approved by the Corporation's
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation's outstanding voting securities immediately
prior to such transaction;
(ii)a sale, transfer or other disposition of all or substantially all of the
Corporation's assets;
(iii)the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Corporation's
outstanding securities (as measured in terms of the power

13

--------------------------------------------------------------------------------



to vote with respect to the election of Board members) outstanding immediately
after the consummation of such transaction or series of related transactions,
whether such transaction involves a direct issuance from the Corporation or the
acquisition of outstanding securities held by one or more of the Corporation's
existing stockholders; or
(iv)a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.
In no event, however, shall a Change in Control be deemed to occur upon a
merger, consolidation or other reorganization effected primarily to change the
State of the Corporation's incorporation or to create a holding company
structure pursuant to which the Corporation becomes a wholly-owned subsidiary of
an entity whose outstanding voting securities immediately after its formation
are beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Corporation's outstanding
voting securities immediately prior to the formation of such entity. Should such
holding company structure or other Parent entity be established for the
Corporation, then subparagraph (iv) shall be applied solely to the board of
directors of that holding company or Parent entity.
I.    Code shall mean the Internal Revenue Code of 1986, as amended.
J.    Common Stock shall mean shares of the Corporation's common stock.
K.    Constructive Termination shall have the meaning assigned to such term in
Section 11(d) of the Plan.
L.    Consultant shall mean any person, including an advisor, who is compensated
by the Corporation or any Related Entity for services performed as a
non-employee consultant; provided, however, that the term “Consultant” shall not
include non-employee Directors serving in their capacity as Board members. The
term “Consultant” shall include a member of the board of directors of a Related
Entity.
Continuous Service shall mean the performance of services for the Corporation or
a Related Entity (whether now existing or subsequently established) by a person
in the capacity of an Employee, Director or Consultant. For purposes of this
Agreement, Participant shall be deemed to cease Continuous Service immediately
upon the occurrence of either of the following events: (i) Participant no longer
performs services in any of the foregoing capacities for the Corporation or any
Related Entity or (ii) the entity for which Participant is performing such
services ceases to remain a Related Entity of the Corporation, even though
Participant may subsequently continue to perform services for that entity. The
Administrator shall have the exclusive discretion to determine when Participant
ceases Continuous Service for purposes of the Award.
M.    Corporation shall mean Gilead Sciences, Inc., a Delaware corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of Gilead Sciences, Inc. which shall by appropriate action adopt the Plan.
N.    Director shall mean a member of the Board.

14

--------------------------------------------------------------------------------



O.    Employee shall mean an individual who is in the employ of the Corporation
(or any Related Entity), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
P.    Employer shall mean the Corporation or any Related Entity employing
Participant.
Q.    Fair Market Value per share of Common Stock on any relevant date shall be
the closing price per share of Common Stock (or the closing bid, if no sales
were reported) on that date, as quoted on the Stock Exchange that is at the time
serving as the primary trading market for the Common Stock; provided, however,
that if there is no reported closing price or closing bid for that date, then
the closing price or closing bid, as applicable, for the last trading date on
which such closing price or closing bid was quoted shall be determinative of
such Fair Market Value. The applicable quoted price shall be as reported in The
Wall Street Journal or such other source as the Administrator deems reliable.
R.    1934 Act shall mean the Securities Exchange Act of 1934, as amended from
time to time.
S.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.
T.    Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
U.    Performance Goal shall mean the total shareholder return performance goal
specified on attached Schedule I (the “TSR Performance Goal”) that must be
attained in order to satisfy the performance-vesting requirement for the shares
of Common Stock subject to this Award.
V.    Performance Period shall mean the period specified on attached Schedule I
over which the attainment of the TSR Performance Goal is to be measured.
W.    Performance-Qualified Shares shall mean the maximum number of Shares in
which Participant can vest based on the level at which the Performance Goal for
the Performance Period is attained and shall be calculated in accordance with
the provisions of attached Schedule I. In no event shall the number of such
Performance-Qualified Shares exceed two hundred percent (200%) of the designated
number of Performance Shares set forth in the Performance Shares section of
Paragraph 1 of this Agreement. Each Performance-Qualified Share that vests
pursuant to the terms of the Award shall entitle Participant to receive one
share of Common Stock.
X.    Performance Shares shall mean the number of phantom shares of Common Stock
awarded under this Agreement that shall be applied to the calculation of the
maximum number of Performance-Qualified Shares (if any) based on the level at
which the Performance Goal is in fact attained over the applicable Performance
Period.
Y.    Permanent Disability shall mean the inability of Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment expected to result in death or to be of continuous
duration of twelve (12) months or more.
Z.    Plan shall mean the Corporation's 2004 Equity Incentive Plan, as amended.

15

--------------------------------------------------------------------------------



AA.    Qualifying Change in Control shall mean a change in control of ownership
of the Corporation effected by one or more of the following transactions:
(i)a merger or consolidation in which the Corporation is not the surviving
entity and in which one person or a group of related persons (other than the
Corporation or a person that directly or indirectly controls, is controlled by,
or is under common control with, the Corporation) acquires ownership of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation's outstanding securities or constituting more than
fifty percent (50%) of the total fair market value of the Corporation's
outstanding securities;
(ii)the sale, transfer or other disposition of all or substantially all of the
assets of the Corporation in complete liquidation or dissolution of the
Corporation;
(iii)any reverse merger in which the Corporation is the surviving entity but in
which one person or a group of related persons (other than the Corporation or a
person that directly or indirectly controls, is controlled by, or is under
common control with, the Corporation) acquires ownership of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation's outstanding securities or constituting more than fifty percent
(50%) of the total fair market value of the Corporation's outstanding
securities;
(iv)the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership of securities possessing more than fifty percent (50%) of
the total combined voting power of the Corporation's outstanding securities or
constituting more than fifty percent (50%) of the total fair market value of the
Corporation's outstanding securities pursuant to a tender or exchange offer made
directly to the Corporation's stockholders; or
(v)a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.
The foregoing definition of Qualifying Change in Control shall in all instances
be applied and interpreted in such manner that the applicable Qualifying Change
in Control transaction that serves as an issuance event for the shares of Common
Stock subject to this Award (or distribution event for any amounts relating to
those shares) that vest upon the occurrence of a Change in Control and are
otherwise at the time subject to the issuance or distribution restrictions of
Code Section 409A will also qualify as: (i) a change in the ownership of the
Corporation, as determined in accordance with Section 1.409A-3(i)(5)(v) of the
Treasury Regulations, (ii) a change in the effective control of the Corporation,
as determined in accordance with Section 1.409A-3(i)(5)(vi) of the Treasury
Regulations, or (iii) a change in the ownership of a substantial portion of the
assets of the Corporation, as determined in accordance with Section
1.409A-3(i)(5)(vii) of the Treasury Regulations.



16

--------------------------------------------------------------------------------



BB.    Related Entity shall mean (i) any Parent or Subsidiary of the Corporation
and (ii) any corporation in an unbroken chain of corporations beginning with the
Corporation and ending with the corporation in the chain for which Participant
provides services as an Employee, Director or Consultant, provided each
corporation in such chain owns securities representing at least fifty percent
(50%) of the total outstanding voting power of the outstanding securities of
another corporation or entity in such chain.
CC.    Retirement shall mean Participant's cessation of Employee status on or
after the date on which his or her combined age and years of Continuous Service
equal or exceed seventy (70) years.
DD.    Separation from Service shall mean Participant's cessation of Employee
status by reason of his or her death, retirement or termination of employment.
Participant shall be deemed to have terminated employment for such purpose at
such time as the level of his or her bona fide services to be performed as an
Employee (or as a consultant or independent contractor) permanently decreases to
a level that is not more than twenty percent (20%) of the average level of
services he or she rendered as an Employee during the immediately preceding
thirty-six (36) months (or such shorter period for which he or she may have
rendered such services). Solely for purposes of determining when a Separation
from Service occurs, Participant will be deemed to continue in “Employee” status
for so long as he or she remains in the employ of one or more members of the
Employer Group, subject to the control and direction of the employer entity as
to both the work to be performed and the manner and method of performance.
“Employer Group” means the Corporation and any Parent or Subsidiary and any
other corporation or business controlled by, controlling or under common control
with, the Corporation, as determined in accordance with Sections 414(b) and (c)
of the Code and the Treasury Regulations thereunder, except that in applying
Sections 1563(1), (2) and (3) of the Code for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in such sections and in applying Section 1.414(c)-2 of the
Treasury Regulations for purposes of determining trades or businesses that are
under common control for purposes of Section 414(c), the phrase “at least 50
percent” shall be used instead of “at least 80 percent” each place the latter
phrase appears in Section 1.414(c)-2 of the Treasury Regulations. Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Section 409A of the Code.
EE.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.
FF.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
GG.    Withholding Taxes shall mean the federal, state and local income taxes
and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the vesting and
issuance of the shares of Common Stock which vest under of the Award, any
phantom dividend equivalents distributed with respect to those shares and any
other amounts distributable in replacement or substitution of such shares.



17

--------------------------------------------------------------------------------



SCHEDULE I
PERFORMANCE GOAL AND PERFORMANCE PERIOD
PERFORMANCE PERIOD
The measurement period for the Performance Shares shall be the three (3)-year
period beginning February 1, 2013 and ending January 31, 2016 (the “Performance
Period”).
PERFORMANCE GOAL FOR PERFORMANCE VESTING
Performance Goal - Total Shareholder Return: The performance-vesting requirement
for the Performance Shares subject to this Award shall be tied to the percentile
level at which the total shareholder return (including stock price appreciation
and reinvestment of any cash dividends or other stockholder distributions) to
the Corporation's stockholders over the Performance Period stands in relation to
the total shareholder return realized for that period by the companies
comprising the following three subsets of the S&P Healthcare Index:
Biotechnology, Pharmaceuticals and Health Care Equipment (collectively the “S&P
Healthcare Sub-Index”).
For such purpose, the total shareholder return (“TSR”) shall be determined
pursuant to the following formula:
TSR = (Ending Stock Price* - Beginning Stock Price**) + Reinvested
Dividends***                     Beginning Stock Price**
* Ending Stock Price is the average daily closing price per share of the Common
Stock calculated for the last sixty (60) consecutive trading days within the
Performance Period.
** Beginning Stock Price is the average daily closing price per share of the
Common Stock calculated for the first sixty (60) consecutive trading days within
the Performance Period.
*** Reinvested Dividends shall be calculated by multiplying (i) the aggregate
number of shares (including fractional shares) that could have been purchased
during the Performance Period had each cash dividend paid on a single share
during that period been immediately reinvested in additional shares (or
fractional shares) at the closing selling price per share of the Common Stock on
the applicable dividend payment date by (ii) the average daily closing price per
share calculated for the last sixty (60) consecutive trading days within the
Performance Period.
Each of the foregoing amounts shall be equitably adjusted for stock splits,
stock dividends, recapitalizations and other similar events affecting the shares
in question without the issuer's receipt of consideration.
For each company in the S&P Healthcare Sub-Index, the TSR with respect to its
common stock shall be calculated in the same manner as for the Common Stock.
Should a Change in Control occur during the Performance Period, then the
attained level of the Performance Goal shall be determined in accordance with
the applicable Change in Control provisions of Paragraph 5 of this Agreement.



18

--------------------------------------------------------------------------------



Performance-Qualified Shares: Within thirty-five (35) days after the completion
of the Performance Period, the Administrator shall determine and certify the
actual level at which the TSR Performance Goal is attained. The actual number of
Performance-Qualified Shares that results from such certification (the
“Performance-Qualified Shares”) may range from 0% to 200% of the number of
Performance Shares subject to this Award, with the actual percentage to be
determined on the basis of the percentile level at which the Administrator
certifies that the TSR Performance Goal has been attained in relation to the
total shareholder return realized for that period by the companies comprising
the S&P Healthcare Sub-Index; provided, however, that (i) the maximum number of
shares of Common Stock that may qualify as Performance-Qualified Shares may not
exceed 200% of the number of Performance Shares subject to this Award in
accordance with Paragraph 1 of this Agreement and (ii) in no event shall the
number of shares of Common Stock that may qualify as Performance-Qualified
Shares pursuant to the Relative TSR Payout Slope below exceed 100% of the number
of Performance Shares subject to this Award if the Corporation's absolute TSR
for the Performance Period is negative.
Payout Slope for Determining Number of Performance-Qualified Shares Based on
Attained Levels of TSR Performance Goal: The number of shares of Common Stock
that may qualify as Performance-Qualified Shares on the basis of the certified
percentile level of TSR Performance Goal attainment shall be calculated by
multiplying the number of Performance Shares subject to this Award in accordance
with Paragraph 1 of this Agreement by the applicable percentage determined in
accordance with the following payout slope for the TSR Performance Goal (with
appropriate straight-line interpolation for any attained percentile level within
two designated percentile levels in such slope):





19